FILED
                            NOT FOR PUBLICATION                                OCT 04 2016

                                                                           MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                          No.    15-50359

               Plaintiff-Appellee,                 D.C. No. 3:15-cr-00719-BAS

 v.
                                                   MEMORANDUM*
MICHAEL ERIC SALAS,

               Defendant-Appellant.


                    Appeal from the United States District Court
                       for the Southern District of California
                    Cynthia A. Bashant, District Judge, Presiding

                           Submitted September 27, 2016**

Before:        TASHIMA, SILVERMAN, and M. SMITH, Circuit Judges.

      Michael Eric Salas appeals from the district court’s judgment and challenges

his jury-trial conviction for assault on a federal officer, in violation of 18 U.S.C.

§ 111(a)(1). We have jurisdiction under 28 U.S.C. § 1291, and we affirm.



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Salas claims that the prosecutor committed two instances of misconduct

during closing arguments. First, he contends that the prosecutor improperly

disparaged defense counsel by stating that the defense’s focus on the sequence of

events surrounding the incident was “the classic lawyer thing” designed to “muddy

up the water” and show the jury a “red herring.” We review for harmless error, see

United States v. Ruiz, 710 F.3d 1077, 1082 (9th Cir. 2013), and find none. The

prosecutor’s comments properly “attacked the strength of the defense on the

merits, not the integrity of defense counsel.” United States v. Nobari, 574 F.3d
1065, 1079 (9th Cir. 2009) (internal quotations omitted). Second, Salas contends

that the prosecutor improperly vouched for the credibility of the Border Patrol

agents by stating that they acted “quite logically” and “wisely” during their

interaction with Salas. We review for plain error, see Ruiz, 710 F.3d at 1082, and

find none. The challenged statements were not comments on the agents’

credibility. Rather, the prosecutor was arguing that the agents acted reasonably in

detaining Salas, which was an issue at trial. Finally, because we find no individual

instances of misconduct, we reject Salas’s contention that the challenged

statements resulted in cumulative error warranting reversal. See United States v.

Martinez-Martinez, 369 F.3d 1076, 1090 (9th Cir. 2004).

      AFFIRMED.




                                          2                                     15-50359